DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/22 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano, JP 5377544.
Regarding claim 1, Hatano discloses a method of identifying a meter that is out of calibration comprising acts of: 
obtaining a power measurement value for each of a plurality of metering devices arranged in a hierarchy, the hierarchy including a plurality of levels with at least one of the plurality of metering devices in each of the plurality of levels (Fig. 1; meters M, M1, M2, M21, M22); 
selecting a candidate metering device from one of the plurality of levels of the plurality of metering devices (¶[0036]-[0037]; meter M being a reference meter selected); 
calculating a plurality of comparison values for the candidate metering device based on the power measurement values of at least two metering devices of the plurality of metering devices excluding the candidate metering device, wherein at least one of the at least two metering devices is located in a different level in the hierarchy than the candidate metering device and the plurality of comparison values is calculated based on at least two different sets of one or more metering devices of the plurality of metering devices (¶[0036]-[0037]; distribution coeffiecients and correction values of meters of M1, M2 which is in a different level in the hierarchy than the meter M, having values of 57.9 and 42.1 being comparison values); 
calculating a difference value between the power measurement value of the candidate metering device and a first comparison value of the plurality of comparison values (¶[0036]; totaling correction values of 57.9 and 42.1 giving a value of 100 to which the measurement value R is compared. See also ¶[0039] and Fig. 5a regarding calculating difference absolute value between the measurement value and the correction value); and identifying the candidate metering device as being out of calibration based on the difference value (¶[0039]-[0043]; relative and cumulative error identification being an out of calibration as it is based on the difference value).
Regarding claim 2, Hatano discloses calculating the comparison value by summing the power measurement values of at least two metering devices of the plurality of metering devices (¶[0036]).
Regarding claim 11, Hatano discloses a system for identifying a meter being out of calibration comprising: 
a plurality of metering devices arranged in a hierarchy, the hierarchy including a plurality of levels with at least one of the plurality of metering devices in each of the plurality of levels (Fig. 1; meters M, M1, M2, M21, M22); and a controller configured to: 
obtain a power measurement value for each of the plurality of metering devices (¶[0036]-[0039]; Fig. 5a; measurement value from meter is received); select a candidate metering device from one of the plurality of levels of the plurality of metering devices(¶[0036]-[0037]; meter M being a reference meter selected); calculate a plurality of comparison values for the candidate metering device based on the power measurement values of at least two metering devices of the plurality of metering devices excluding the candidate metering device, wherein at least one of the at least two metering devices is located in a different level in the hierarchy than the candidate metering device and the plurality of comparison values is calculated based on at least two different sets of one or more metering devices of the plurality of metering devices(¶[0036]-[0037]; distribution coeffiecients and correction values of meters of M1, M2 which is in a different level in the hierarchy than the meter M, having values of 57.9 and 42.1 being comparison values); 
calculate a difference value between the power measurement value of the candidate metering device and a first comparison value of the plurality of comparison values (¶[0036]; totaling correction values of 57.9 and 42.1 giving a value of 100 to which the measurement value R is compared. See also ¶[0039] and Fig. 5a regarding calculating difference absolute value between the measurement value and the correction value); and identify the candidate metering device as being out of calibration based on the difference value (¶[0039]-[0043]; relative and cumulative error identification being an out of calibration as it is based on the difference value).
Regarding claim 12, Hatano discloses wherein the controller is further configured to: calculate the comparison value by summing the power measurement values of at least two metering devices of the plurality of metering devices (¶[0036]).
Regarding claim 20, Hatano discloses a non-transitory computer-readable medium storing sequences of instructions executable by at least one processor, the sequence of instructions instructing the at least one processor to execute a process of identifying a meter that is out of calibration (Figs. 1-5a), the sequences of instructions causing the at least one processor to perform operations comprising: 
obtaining a power measurement value for each of a plurality of metering devices arranged in a hierarchy, the hierarchy including a plurality of levels with at least one of the plurality of metering devices in each of the plurality of levels (Fig. 1; meters M, M1, M2, M21, M22);
selecting a candidate metering device from one of the plurality of levels of the plurality of metering devices (¶[0036]-[0037]; meter M being a reference meter selected); 
calculating a plurality of comparison values for the candidate metering device based on the power measurement values of at least two metering devices of the plurality of metering devices excluding the candidate metering device, wherein at least one of the at least two metering devices is located in a different level in the hierarchy than the candidate metering device and the plurality of comparison values is calculated based on at least two different sets of one or more metering devices of the plurality of metering devices(¶[0036]-[0037]; distribution coeffiecients and correction values of meters of M1, M2 which is in a different level in the hierarchy than the meter M, having values of 57.9 and 42.1 being comparison values); 
calculating a difference value between the power measurement value of the candidate metering device and a first comparison value of the plurality of comparison values (¶[0036]; totaling correction values of 57.9 and 42.1 giving a value of 100 to which the measurement value R is compared. See also ¶[0039] and Fig. 5a regarding calculating difference absolute value between the measurement value and the correction value); and identifying the candidate metering device as being out of calibration based on the difference value (¶[0039]-[0043]; relative and cumulative error identification being an out of calibration as it is based on the difference value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Jones, WO 01/05013
Regarding claim 3, and 13, Hatano does not explicitly disclose wherein in response to determining the difference value is within a tolerance, obtaining a new power measurement value for each metering device of the plurality of metering devices in the hierarchy.  However, Jones is in the field of monitoring meter accuracy and discloses wherein in response to determining a wherein a value is within a tolerance, obtaining a new power measurement value for each metering device of the plurality of metering devices (Fig. 5; after determining tolerance at step 146, a new power measurement is made in step 140).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jones into Hatano for the benefit of repeating the power measurement so that continuous monitoring of the metering device is accomplished.  
Regarding claim 4 and 14,  Hatano is silent in wherein identifying the candidate metering device as being out of calibration based on the difference value includes: calculating an additional difference value between the power measurement value of the candidate metering device and an additional comparison value of the plurality of comparison values. Jones is in the field of monitoring metering accuracy and teaches calculating an additional difference value between the power measurement value of the candidate metering device and an additional comparison value of the plurality of comparison values (Fig. 5; step 146 to 140 repetition is an additional power measurement value and difference, comparison values.  Comparison value is considered the sum value of the meter nodes.  Difference value is considered to be the value difference of P to Σ + Δ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jones into Hatano for the benefit of repeating the power measurement so that continuous monitoring of the metering device is accomplished.  

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Aiello et al., US 20160109497
Regarding claim 6 and 16, Hatano is silent in wherein identifying the candidate metering device as being out of calibration based on the calculated difference value includes: calculating an uncertainty value of the candidate metering device based on an accuracy value of the candidate metering device and the power measurement value of the candidate metering device; and calculating an uncertainty value of the comparison value. However, Aiello is in the field of metering and power consumption monitoring and teaches calculating an uncertainty value of a metering device based on an accuracy value of the metering device and the power measurement value of the metering device; and calculating an uncertainty value of a comparison value (¶[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Aiello into Hatano for the benefit of providing an accurate measurement.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Aiello in view of  Hall et al., US 20040260526
Regarding claim 7 and 17, Hatano is silent in wherein the uncertainty value for the comparison value is calculated by: calculating a sum-of-squares of a plurality of uncertainty values including the uncertainty value of the comparison value.  However, Hall teaches wherein an uncertainty value is calculated by: calculating a sum-of-squares of a plurality of uncertainty values (¶[0120]; standard uncertainty estimate is the root sum square of the standard uncertainties).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hall into Hatano as modified for the benefit of accurately determining metering data. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Driscoll, US 9709604
Regarding claim 10, Hatano is silent in further comprising: issuing a calibration warning in response to identifying the candidate metering device as being out of calibration.  Driscoll teaches issuing a calibration warning in response to identifying the candidate metering device as being out of calibration (Fig. 9, 916; reporting power diversion due to nodes having power diversion).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Driscoll into Hatano for the benefit of providing data to a technician of possible faults in the system to be quickly remedied.  


Allowable Subject Matter
Claims 5, 8, 9, 15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art is silent in “determining if the difference value and the additional difference value are positive or negative; and identifying an increased likelihood of the candidate metering device being out of calibration in response to determining the difference value and the additional difference value are both positive or both negative” in combination with all the limitations of claim 5. 
Regarding claim 8, prior art is silent in “calculating a plurality of difference values including the difference value; calculating a plurality of uncertainty values including the uncertainty value of the comparison value; wherein identifying the candidate metering device as being out of calibration based on the difference value includes: determining whether a smallest difference value of the plurality of difference values exceeds a largest uncertainty value of the plurality of uncertainty values; and based on the determination, calculating an adjustment to a calibration constant of the candidate metering device” in combination with all the limitations of claim 8. 
Regarding claim 15, prior art is silent in “wherein the controller is further configured to: determine if the difference value and the additional difference value are positive or negative; and identify an increased likelihood of the candidate metering device being out of calibration in response to determining the difference value and the additional difference value are both positive or both negative” in combination with all the limitations of claim 15. 
Regarding claim 18, prior art is silent in “wherein the controller is further configured to: calculate a plurality of difference values including the difference value; calculate a plurality of uncertainty values including the uncertainty value of the comparison value; determine whether a smallest difference value of the plurality of difference values exceeds a largest uncertainty value of the plurality of uncertainty values; and based on the determination, calculate an adjustment to a calibration constant of the candidate metering device” in combination with all the limitations of claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868